Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 12/14/2020 claiming priority to 62/948,431 filed on 12/16/2019, in which claims 1-18 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 12/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Examiner’s Note

Claims 1-8 refer to "An encoder”, Claims 9-16 refer to "A decoder”, Claim 17 refers to "An encoding method”, and, Claim 18 refers to "A decoding method”. Claims 9-18 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang et al. (US 20210281846 A1), hereinafter Hsiang, hereinafter Hsiang, in view of Lee et al. (US 5,960,120), hereinafter Lee, further in in view of Lu et al. (US 20150039779 A1), hereinafter Lu.
	
	Regarding claim 1, Hsiang discloses an encoder comprising (Abstract): circuitry; and memory coupled to the circuitry, wherein the circuitry, in operation ([0032]): generates (i) a first quantization matrix for transform coefficients included in a current block to be processed and (ii) a second quantization matrix for transform coefficients included in the current block (Fig. 2, Quantization matrix set corresponding to different block types, [0007]); and quantizes the transform coefficients included in the current block, in accordance with a size of the current block ([0007], block types could be block sizes).  
	Hsiang discloses all the elements of claim 1 but Hsiang does not appear to explicitly disclose in the cited section included in a low frequency domain among the transform coefficients.
	However, Lee from the same or similar endeavor teaches included in a low frequency domain among the transform coefficients (Fig. 2, Column 3, line 23-39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang to incorporate the teachings of Lee to efficiently quantizing for low transmission rate (Lee, Column 1, line 8-11). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Hsiang in view of Lee discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section using at least one of the first quantization matrix or the second quantization matrix.
	However, Lu from the same or similar endeavor teaches using at least one of the first quantization matrix or the second quantization matrix ([0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsiang in view of Lee to incorporate the teachings of Lu to improve system  (Lu, [0038]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 1, wherein the circuitry: quantizes the transform coefficients included in the current block using the first quantization matrix and the second quantization matrix when the size of the current block is at least a first size; and quantizes the transform coefficients included in the current block using the first quantization matrix when the size of the current block is smaller than the first size (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Lu, [0017], so, it is obvious to the ordinary skill in the art that to have different quantization for different sizes).  

	Regarding claim 3, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 2, wherein the first size is 64 pixels x 64 pixels (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Lu, [0017], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 1, wherein the circuitry further: generates a third quantization matrix for a direct current (DC) component of the current block; quantizes the transform coefficients included in the current block using the third quantization matrix in addition to the first quantization matrix and the second quantization matrix when the size of the current block is at least a first size; quantizes the transform coefficients included in the current block using the first quantization matrix when the size of the current block is at most a second size smaller than the first size; and quantizes the transform coefficients included in the current block using the second quantization matrix when the size of the current block is larger than the second size and smaller than the first size (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Column 2, line 6-14, four band classification, Lu, [0017], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 4, wherein the first size is 64 pixels x 64 pixels, the second size is 8 pixels x 8 pixels, and the third quantization matrix is a quantization matrix having a size of one coefficient for the DC component (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Column 2, line 6-14, four band classification, Lu, [0017], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 1, wherein the circuitry: 4generates the first quantization matrix using matrix elements corresponding to the transform coefficients included in the current block; and generates the second quantization matrix using matrix elements corresponding to transform coefficients in a predetermined range in the low frequency domain (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Column 2, line 6-14, four band classification, Lu, [0017], so, it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 6, wherein the circuitry generates a quantization matrix for each of four regions using a corresponding one of four matrix elements, the four regions being obtained by dividing the low frequency domain in the current block into four, the four matrix elements corresponding to the transform coefficients in the predetermined range (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Column 2, line 6-14, four band classification, Lu, [0017], so, it is obvious to the ordinary skill in the art).  

Regarding claim 8, Hsiang in view of Lee in view of Lu discloses the encoder according to claim 6, wherein the circuitry (i) generates a quantization matrix for each of three regions of an upper left region, an upper right region, and a lower left region among four regions using a corresponding one of three matrix elements, the four regions being obtained by dividing the low frequency domain in the current block into four, the three matrix elements corresponding to the transform coefficients in the predetermined range, and (ii) generates a quantization matrix for a lower right region among the four regions using matrix elements corresponding to the lower right region among matrix elements included in the first quantization matrix (Hsiang, Fig. 2, Quantization matrix set corresponding to different block types, [0007], block types could be block sizes, Lee, Column 1, line 8-1, Fig. 4, Column 4, line 14-47, Column 2, line 6-14, four band classification, Lu, [0017], so, it is obvious to the ordinary skill in the art and known in the technology, e.g., Koo et al., US 20210321134 A1, [0204]-[0236]).
	
Regarding claim 9-18, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487